Title: To Benjamin Franklin from ——— Loyseau, 16 August 1782
From: Loyseau, ——
To: Franklin, Benjamin


Monsieur
paris Le 16 aoust 1782.
Je viens de Lire des Lettres tres affligeantes de Mr. Le comte de Benyowsky. Il etoit parti dans La Confiance que Le congrés S’empresseroit a lui donner de L’employ, vous Lui aviés remis une Lettre dans Laquelle vous donnés de son caractère et de Ses talens Militaires L’opinion qu’il faut en avoir. Quelle est donc La cause de La conduite du congrés? Permettés moy, Monsieur, d’avoir L’honneur de vous voir et de vous demander Le jour qui vous conviendra le mieux.
Je Suis avec Respect Monsieur votre tres humble et tres obeissant Serviteur.
LoyseauAvocat au parlement Rue Ste. anneprés La Rue neuve des petits champs.

Made. La comtesse de Benyowsky est chez moy dans Ce Moment a Se desesperer des inductions que L’on peut tirer contre Son mari de La conduite du Congrès.

 
Notation: Loyseau 16 aout 1782.
